UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. FORM 10-Q [X]QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the transition period from to Commission File Number 2-73389 STRIKER OIL & GAS, INC. (Exact name of small business issuer as specified in its charter) Nevada 75-1764386 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 5075 Westheimer Rd., Suite 975, Houston, Texas 77056 (Address of principal executive offices) (713) 402-6700 (Issuer’s telephone number) Check whether the issuer has (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [_] As of August 19, 2008, there were outstanding 23,469,360 shares of common stock, $.001 par value per share. Transitional Small Business Disclosure Format (Check one): Yes []No [X] Indicate by check mark whether the registrant is a large accelerated filer, and accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨ Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.Yes¨Nox STRIKER OIL & GAS, INC. INDEX TO FORM 10-Q June 30, 2008 Part I Financial Information Page No. Item 1. Financial Statements 1 Consolidated Balance Sheets (unaudited)June 30, 2008 and December 31, 2007 2 Consolidated Statements of Operations (unaudited) Three and Six Months Ended June 30, 2008 and 2007 4 Consolidated Statements of Cash Flow (unaudited) Six Months Ended June 30, 2008 and 2007 4 Notes to Unaudited Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Results of Operations and Financial Condition 6 Item 3. Controls and Procedures 8 Part II Other Information Item 1. Legal Proceedings 9 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 10 Item 3. Exhibits 10 PART
